Hill, J.
1. In this case it appears from the response of the sheriff to the writ of habeas corpus that the prisoner was held under a sentence valid upon its face; this being so, the court below properly remanded him to the custody of the sheriff and properly refused to discharge him upon an application for writ of habeas corpus.
2. So far as the applicant undertakes to show that the sentence was invalid because based upon a void accusation, this question can not be considered by this court, because the accusation and other parts of the record which were introduced in evidence were not brought to this court in proper form, the same being embraced in exhibits attached to the bill of exceptions which follow the certificate of the judge, and have not been otherwise identified by him. Waldrip v. Slagle, 161 Ga. 464 (131 S. E. 53). Judgment affirmed.

All the Justices concur.